Citation Nr: 9930882	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-37 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
fracture, right zygomatic arch with residual headaches, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for status post 
sternoclavicular separation left shoulder (minor), currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from March 1981 to February 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which increased the rating for status post fracture, 
right zygomatic arch with residual headaches, from 
noncompensable to 10 percent, and confirmed and continued the 
noncompensable rating for status post sternoclavicular 
separation of the left shoulder.  


FINDINGS OF FACT

1.  Status post fracture of the right zygomatic arch, with 
residual headaches, is currently manifested by migraine 
headaches occurring approximately once a month, which have 
not been shown to be completely prostrating or productive of 
severe economic inadaptability.

2.  Status post sternoclavicular separation, left shoulder 
(minor), is currently manifested by complaints of pain during 
certain activities, without evidence of nonunion or malunion 
of the joint or of impairment of function of a contiguous 
joint.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for status post fracture of the right zygomatic 
arch, with residual headaches, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for status post sternoclavicular separation of 
the left shoulder (minor) have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Procedural Background

The veteran filed his initial claim for service connection in 
May 1991, and service connection was granted effective the 
date of the claim.  Noncompensable evaluations were initially 
assigned to both conditions here in issue.  The veteran was 
notified of the decision, and he did not appeal.  

In December 1994, the veteran sought increased ratings.  The 
veteran perfected an appeal from the July 1995 rating 
decision under which the veteran's status post fracture, 
right zygomatic arch was rated to include headaches and 
evaluated as 10 percent disabling and the left shoulder 
disability was confirmed as noncompensable.

In April 1996, just before the RO received the veteran's 
substantive appeal in this current claim, the RO, in response 
to a memorandum from the veteran's representative, found 
clear and unmistakable error in its August 1991 rating 
decision and assigned a 10 percent evaluation for each 
disability here in issue, effective the date of the original 
claim in May 1991.  Thereafter, in December 1997, the RO 
increased the evaluation for status post fracture, right 
zygomatic arch with residual headaches to 30 percent, 
effective May 1991.

In view of this slightly unusual procedural history, the 
Board has considered whether this appeal represents an appeal 
from the initial grant of service connection, in which case 
its treatment is covered by Fenderson v. West, 12 Vet. App. 
119 (1999), in which case the United States Court of Appeals 
for Veterans Claims (Court) held that there is a distinction 
between a claim based on disagreement with the original 
rating assigned on a grant of service connection and a claim 
for increased evaluation.  

The Board has determined that the appeal before it is not an 
appeal from the initial rating assigned upon a grant of 
service connection, but is a claim for increase, for the 
following reasons.  First, the veteran did not disagree with 
or appeal the rating originally assigned in the August 1991 
rating decision granting service connection for these 
conditions.  He clearly, several years later, sought an 
increased evaluation.  He disagreed with the evaluation 
assigned upon his claim for increase, not with the original 
evaluation assigned.  Furthermore, although his substantive 
appeal was received at the RO after the RO prepared the April 
1996 rating decision finding clear and unmistakable error in 
the August 1991 rating decision and assigning a higher 
evaluation for his left shoulder and right zygomatic arch 
conditions, it was received before the veteran had notice of 
the April 1996 rating decision.  The rating in which a 
determination of clear and unmistakable error is found has 
the same effect as if it had been made on the date of the 
reversed decision.  Therefore, the April 1996 CUE decision 
had effect as if it had been made in August 1991, which was 
several years before the veteran filed his claim for 
increase.  Accordingly, the case before the Board is one 
seeking increased evaluations.

The Board notes that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  The veteran's treatment records 
have been associated with the file, he has been accorded 
appropriate VA examinations, and he has had the opportunity 
to appear for a hearing, which he canceled.  The Board is 
satisfied that all relevant and available facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.


II.  Increased Evaluations

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

III.  Status Post Fracture, Right Zygomatic Arch, with 
Residual Headaches.

Service medical records noted a November 1983 follow-up 
examination for a facial injury.  The veteran had been hit 
with a rock, sustaining a laceration in the right 
infraorbital area, which had been sutured, and periorbital 
ecchymosis.  On this visit, there was periorbital swelling 
and ecchymosis.  The right eyelids were closed due to 
swelling and there was a slight injection of the right 
conjunctivae.  Examination revealed good vision, with 
decreased sensation to light touch at the right side of the 
nose and in the right infraorbital region.  The sutured wound 
was intact with no evidence of infection.  The veteran's 
separation examination noted a status post fracture of the 
zygomatic arch with chronic sinusitis.  

A VA hospitalization report, reflecting treatment in July and 
August 1991, noted a history of facial trauma with loss of 
consciousness and a maxillary orbital fracture, treated 
subsequently by reconstructive surgery.  Since then, the 
veteran had had a dull, right frontal headache approximately 
once every two weeks lasting for hours, without visual 
changes, paresis, or warning signs.  The most severe 
headaches were associated with nausea.  A CT scan of the head 
taken during this admission did not show any shift, bleed, or 
masses.  Physical examination was within normal limits.  
There was no evidence of current skull fracture.  Neurologic 
examination showed an alert and oriented individual with 
higher intellectual functions intact.  The cranial nerves 
were intact, with the possible exception of the right face, 
which was diminished 10 percent as compared with the left.  
During the course of hospitalization, the veteran was found 
to have muscle tension headaches with decreased sensation on 
the right side of his face, probably secondary to his 
previous facial trauma.  

A VA disability evaluation examination in July 1991 noted 
occasional cephalalgia in the right temple, with radiation to 
the neck which made him feel nauseated.  Examination revealed 
a minimal deviation of the septum to the right, without air 
flow obstruction, and minimal clicking of the right 
temporomandibular joint.  There was a scar on the upper 
eyebrow on the right side.  The diagnosis was fracture of 
right zygomatic arch and maxilla by history; and cephalgia, 
etiology not determined.  

VA outpatient treatment records include a medical 
certificate, dated in December 1991, which noted a history of 
chronic headaches and a report by the veteran that the 
headaches continued to be a problem and were not relieved 
with medications.  A medical certificate in September 1993 
indicated no change in the veteran's headaches, which had 
been chronic for years, ever since skull injury in service.  
A VA neurology clinic examination in July 1994 provided an 
impression of chronic daily headache, post-traumatic; normal 
neurologic examination.  The veteran was slated to undergo 
chronic pain prophylaxis.

In May 1995, during a VA neurological examination, the 
veteran complained of right nasal obstruction and clicking of 
his jaw on the right, as well as right-sided headaches, which 
he described as a sharp pain, usually postorbital, which were 
associated with nausea without vomiting and photophobia.  The 
diagnosis at that time was right-sided post-traumatic 
vascular headaches.  

From October 1995 to April 1996, a period of time 
encompassing approximately seven months, the record contains 
about six documented VA clinic visits for complaints of 
right-sided headaches with photophobia, nausea, with 
occasional emesis.  A February 1996 neurology consultation 
provided an assessment of migraine headache, which had 
evolved into chronic daily headaches.  Although medication 
was reviewed and changed, an April 1996 neurology evaluation 
found the condition unchanged from the previous February.  

VA outpatient treatment records from March 1996 to October 
1996 disclose approximately seven visits for treatment of 
headaches, described as both chronic and migraine, without 
relief from the usual medications.  

In January 1997, the veteran underwent a VA examination for 
an evaluation of his cranial nerves and headache symptoms.  
Medical history noted problems with migraine headaches 
following service injury in 1983, for which he was currently 
being treated in a primary care VA clinic.  He also had a 
problem with regular headaches which he had had before the 
accident.  The migraine headaches generally occurred one to 
three times a month and lasted for up to ten hours.  During 
this time, the veteran was forced to lie down.  He stated 
that he had associated nausea and vomiting, but denied 
photophobia and phonophobia.  Characteristically, the 
migraine headaches resulted in sharp pain with pressure 
behind the right eye.  His other "regular" headaches seemed 
to originate from the posterior part of his neck and occurred 
two to three times per week.  Mental status examination 
revealed that the veteran was awake, alert, and oriented 
times three.  His speech was clear and language fluent.  Mood 
and affect were bright.  The pupils were round, regular, 
equal, and reactive to light and accommodation.  Extraocular 
movements and visual fields were intact bilaterally.  Disc 
margins were sharp bilaterally.  There was no nystagmus and 
no facial asymmetry.  Tongue strength was 5/5 bilaterally.  
Pinprick was intact in the distribution of V1 through 3 
bilaterally.  Motor strength was 5/5 throughout upper and 
lower extremities.  Deep tendon reflexes were 2/4 at biceps, 
brachioradialis, triceps, patella, and the Achilles tendon 
bilaterally.  Toes were downgoing bilaterally.  Cerebellar 
examination tests were performed without difficulty.  As to a 
diagnosis, this examiner found no evidence of cranial nerve 
dysfunction on examination.  He opined, however, that, since 
the onset of the headaches appeared after the service injury, 
the migraine headaches were most likely post-traumatic in 
etiology.  

A VA otolaryngological examination provided a diagnosis of 
retro-orbital headaches temporally related to the trauma.  
Findings that the headaches were not associated with severe 
temporomandibular joint pain would further support the 
diagnosis of migraines.  

At this juncture, it is noted that in his substantive appeal, 
the veteran contended that he ought to be granted separate 
ratings for issues involving "loss of part of skull" and 
migraine headaches, because they are two separate 
disabilities.  This contention is not well founded.  Although 
the veteran did sustain a fracture of the right zygomatic 
arch, there is no medical evidence of a loss of a portion of 
his skull.  The reference to Diagnostic Code 5296, relevant 
to skull loss, in rating decisions is merely a rating by 
analogy for the purpose of relating the headaches to the 
facial trauma in service.  

The veteran has been evaluated for this disorder under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, relative to 
migraine headaches.  An evaluation of 50 percent is warranted 
if there are very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadapability.  With characteristic prostrating attacks 
occurring on an average of once a month over the past several 
months, a 30 percent evaluation is warranted, and with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months, a 10 percent evaluation.  Less 
frequent attacks are noncompensable.  

In terms of the regulation, the Board has carefully reviewed 
the evidence.  It appears from the documentary record that 
severe migraine headaches requiring treatment, in contrast to 
the "regular" headaches, which pre-existed service, occurred 
approximately once a month.  This rough calculation is in 
accordance with the veteran's statement during his January 
1997 neurologic examination that he suffered from migraine 
headaches from one to three times a month.  These findings 
would permit an allowance of 30 percent.  

With regard to the question of whether a rating in excess of 
30 percent is warranted, the evidence does not show the very 
frequent, completely prostrating, and prolonged attacks which 
would be productive of severe economic inadapability.  
Moreover, there is no evidence that the veteran has been 
forced to miss work due to headaches or that he has been 
severely impaired economically due to this disability.  
Accordingly, an evaluation in excess of 30 percent is not 
warranted.  

In denying an evaluation in excess of 30 percent, the Board 
considered the doctrine of reasonable doubt, but, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107 
(West 1991).  

IV.  Status Post Sternoclavicular Separation of the Left 
Shoulder

The veteran indicated in his Report of Medical History upon 
entrance into service in March 1981 that he is right-handed.  
Service medical records in January and February 1983 disclose 
that, while wrestling in January, the veteran's opponent fell 
on his left shoulder.  He noted the immediate development of 
a mass and pain in the anterior aspect of his chest at the 
root of the neck.  He was seen in the cast room the following 
day and anterior dislocation of the left sternoclavicular 
joint was diagnosed.  He was placed in a sling, which he 
found more uncomfortable than no support at all.  He stated 
that he still could not lift or push with his left hand and 
when he lay on his side he had pain in the area of the 
injury.  Examination disclosed diffuse swelling of the 
anterior aspect of the left side of the chest.  The clavicle 
could be palpated, and there is anterior dislocation at the 
sternoclavicular joint.  Range of motion of the left shoulder 
was full, and chest x-rays showed no obvious abnormality.  
The impression was anterior dislocation, left 
sternoclavicular joint.  The examiner commented that the only 
possible treatment would be open reduction and internal 
fixation.  He felt, however, that this was fraught with risk 
and usually not successful and that the best treatment was to 
leave this alone.  Symptoms usually resolve completely in 3-4 
months, permitting full activity.  Although an unsightly 
bulge would remain, it could be reduced by resection of the 
proximal end of the clavicle.  

Examination report in September 1983, also during service, 
noted complaints of pain in the left second to fourth ribs 
with lifting objects and climbing ladders, but no direct pain 
at the sternoclavicular joint.  The veteran also complained 
of intermittent left scapular pain with arm movement.  
Examination revealed no impingement or point tenderness and 
no acromioclavicular separation.  There was a positive 
pronounced sternoclavicular separation, with no tenderness to 
direct palpation or with manipulation of the clavicle.  There 
was positive tenderness over the costochondral junction of 
ribs 2 and 4.  Although the examiner provided an assessment 
of sternoclavicular separation, he believed the 
symptomatology to be secondary to costochondritis at the 
second and fourth ribs.  The veteran's service discharge 
examination, dated in February 1984, noted status post left 
sternoclavicular separation, which had occurred in January 
1983.  

During the 1991 VA hospitalization, the veteran stated that 
he was right-handed.  Physical examination revealed some 
sensory diminishment in the C8-T1 area, but no atrophy, good 
tone, no fasciculations, no asymmetry.  There was a slightly 
decreased range of motion in the shoulders in extension, the 
left more so than the right.  His gait and heel/toe walk were 
normal, Romberg negative, and neurologic signs intact.  The 
examiner commented that the mild sensory loss in the C8-T1 
area due to its lack of association with motor loss was not 
due to left shoulder injury in 1983.  

A nerve conduction velocity study, performed in August 1991, 
provided an impression of normal nerve conduction study at 
left upper extremity.  In December 1991, the veteran again 
complained of left shoulder problems. 

A VA orthopedic examination report in May 1995 disclosed 
subjective complaints of pain with heavy lifting or with 
certain arm-elevated positions.  The veteran also complained 
of pain if he stood too long, as well as pain in his left 
shoulder.  Objective physical findings noted prominence at 
the left supraclavicular joint area with minimal tenderness.  
No swelling or other impairment was found.  Range of motion 
of the left shoulder was flexion 180 degrees, extension 45 
degrees, external rotation 40 degrees, internal rotation 60 
degrees, and abduction 180 degrees.  The diagnosis was status 
post left sternoclavicular separation with pain on exertion 
and chronic left shoulder tendinitis.  

The veteran underwent examination in December 1995 by a 
private physician, C. Barry Craythorne, M.D., who noted in 
the medical history that the veteran was right-hand dominant, 
with complaints of left shoulder pain.  The veteran stated 
that he had sustained a left clavicle fracture in 1982 (sic).  
Over the years, he had noticed discomfort within the left 
shoulder when reaching forward or when climbing ladders.  He 
recently had begun to experience a knife-like sensation 
within the left shoulder with the arm in forward flexion and 
internal rotation.  No subluxation or dislocation of the 
shoulder was reported, and there was no history of neck pain 
or upper extremity numbness.  

Examination revealed full range of motion of the cervical 
spine without tenderness.  There was some point tenderness 
over the right acromioclavicular joint with no tenderness 
over the sternoclavicular joint, bicipital groove, anterior 
capsule or posterior capsule.  Cross body adduction did not 
exacerbate pain within the acromioclavicular joint.  There 
was evidence of multidirectional laxity of the shoulders 
bilaterally, with the ability to translate the humeral head 
anteriorly to the glenoid rim and to translate the humeral 
head posteriorly over the glenoid rim bilaterally.  The 
apprehension sign and relocation test were mildly positive on 
the left.  The impingement sign and impingement reinforcement 
test were mildly positive on the left, with forward flexion 
greater than 140 degrees.  There was passive forward flexion 
to 170 degrees, with external rotation to 95 degrees and 
internal rotation to 65 degrees with the arm at 90 degrees of 
abduction.  There was evidence of systemic ligamentous laxity 
including hyperextension of the elbows.  Radiographs of the 
shoulders showed no specific abnormalities.  The impression 
was rotator cuff tendinitis and left shoulder and bilateral 
multidirectional laxity.  The veteran was then given an 
injection of Lidocaine with Decadron, resulting in 
significant improvement of pain on rotator cuff strength 
testing and on the impingement sign testing.  A slight 
tenderness remained about the left acromioclavicular joint, 
but this did not appear to be a significant portion of the 
pathology.  Strengthening exercises were prescribed for 
maximizing dynamic stability about the shoulder for both the 
multidirectional laxity and symptoms revolving around the 
rotator cuff tendinitis.  

Follow-up examination in February 1996 by Dr. Craythorne 
revealed no change in the previously documented range of 
motion.  There was a positive apprehension test with a 
positive relocation test in the left shoulder only.  The 
impingement sign did reproduce pain in the left shoulder and 
the impingement reinforcement test was unremarkable.  There 
was no specific pain over the sternoclavicular joint, 
acromioclavicular joint, bicipital groove, anterior capsule, 
or posterior capsule.  Cross body adduction did not reproduce 
acromioclavicular joint pain.  An MRI of the left shoulder 
from February 1996 revealed a tear of the anterior superior 
labrum.  The anterior capsule appeared to be somewhat 
patulous.  No rotator cuff tear was visualized.  The 
impression was anterior superior glenoid labral tear of the 
left shoulder.  Dr. Craythorne thought, that since the 
veteran continued to experience mechanical symptoms, he was a 
candidate for surgical arthroscopy of the left shoulder with 
labral debridement or repair.  Following discussion of the 
risks and benefits of the proposed surgery, the veteran gave 
informed consent to proceed with surgery.  (There is no 
evidence in the claims file that this surgery was ever 
performed.)

VA orthopedic examination in January 1997 disclosed 
subjective complaints of left shoulder pain with activities 
such as pulling, pushing, and contact sports.  Examination 
disclosed that the veteran took off his shirt without any 
difficulty.  Upon inspection of the left shoulder, no 
swelling was seen, although there was a moderate prominence 
at the left sternoclavicular joint that was nontender to 
palpation.  Upon testing his range of motion, the right 
shoulder had a forward flexion to 180 degrees, extension of 
60 degrees, external rotation of 85 degrees, and abduction of 
110 degrees.  The left shoulder range of motion tested 
equally to the right.  A report of x-rays of the left 
shoulder noted an impression of minimal peritendinitis 
calcarea of the left shoulder; the radiographic appearance of 
the remainder of the left shoulder was otherwise essentially 
unchanged from previous 1995 x-rays.  The examiner commented 
that this was a veteran who was claiming a left shoulder 
problem without organic evidence of dysfunction.  There was a 
cosmetic residual found at the left sternoclavicular joint 
where he had previously sustained a sternoclavicular 
separation.

The rating sheet shows the veteran's left shoulder disability 
to be characterized as a disability of his major shoulder.  
All of the veteran's treatment records reflect that he is 
right-handed, and his left shoulder is, therefore, his minor 
shoulder.

The veteran is currently evaluated at a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203, pertaining to 
impairment of the clavicle or scapula.  Pursuant to this 
code, dislocation of either a major or minor joint warrants a 
20 percent evaluation.  Nonunion of the joint with loose 
movement also warrants a 20 percent evaluation, whereas 
nonunion without loose movement warrants a 10 percent 
evaluation.  Malunion warrants a 10 percent evaluation.  
Rating may also be made on impairment of function of the 
contiguous joint.  

The Board has also considered other possible diagnostic 
codes, but finds that they are not appropriate to the facts 
of this case.  Ankylosis of the scapulohumeral articulation 
would be evaluated under Diagnostic Code 5200, but the 
veteran does not have an immobile (ankylosed) joint.  
Limitation of motion of the arm under Diagnostic Code 5201 
might be an appropriate code under which to rate the 
disability, but the veteran is not shown to have any current 
limitation of motion.  At any rate, under this code, 
limitation of major or minor arm movement to shoulder level 
would be required for a 20 percent evaluation.  There is no 
evidence that he has malunion, recurrent dislocation, fibrous 
union, nonunion, or loss of the head of the humerus to 
warrant an evaluation under Diagnostic Code 5202.

In reviewing the above medical evidence, the Board has been 
unable to find any current evidence of dislocation, nonunion, 
or malunion of the veteran's left sternoclavicular joint, nor 
of any significant limitation of range of motion on recent 
examination.  The current testing in January 1997 found both 
shoulders equivalent in range of motion, without indication 
of pain.  

Although Dr. Craythorne found a tear of the anterior superior 
labrum, which may have been causing the veteran's symptoms, 
there is no evidence that this labral tear had been incurred 
in conjunction with the left shoulder dislocation in the 
service thirteen years previously.  Moreover, the veteran may 
well have undergone surgery to correct his symptoms in 1996.  
In any event, the VA examiner in January 1997 was unable to 
find any organic evidence of dysfunction.  

The Board has also considered the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), where the United States Court 
of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  Under 
these regulations, the "functional loss" of a 
musculoskeletal disability must be considered, separate from 
any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40.  It is 
the intent of the schedule to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  However, although the Board is 
required to consider the effect of pain when making a rating 
determination, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In evaluating the current severity of this disorder, it is 
noted that the veteran's principal complaint consists of left 
shoulder pain with performance of various strenuous 
activities.  This pain was not reproduced on recent 
examination.  With the assignment of a 10 percent evaluation, 
any painful motion occasioned by unusual physical motion has 
been compensated.  Accordingly, the Board finds that the 
veteran's left shoulder disability has been appropriately 
evaluated at 10 percent.  

Since the veteran has shown no ascertainable disability in 
relation to his status post left shoulder dislocation, the 
benefit of the doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107 (West 1991).  


ORDER

An evaluation in excess of 30 percent for status post 
fracture of the right zygomatic arch, with residual 
headaches, is denied.  

An evaluation in excess of 10 percent for status post 
sternoclavicular separation of the left shoulder (minor) is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

